Citation Nr: 1311370	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Christopher T. Lyons, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied this claim in October 2011.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an April 2012 Court Order remanded the claim.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in October 2010.  A copy of the transcript of that hearing is of record. 

The appeal is REMANDED to the RO.


REMAND

In its April 2012 Order, the Court, by incorporating the terms of the Joint Motion for Remand, found the October 2011 Board decision had relied on inadequate VA medical evidence dated in April 2011 and June 2011.  Specifically, it was noted that the June 2011 examiner's addendum opinion in finding no evidence of ear disease in the Veteran's service treatment records ignored an October 1971 report of otitis media.  It was further noted that the record suggested the Veteran's tinnitus was typical of middle ear disease and eustachian type dysfunction.  A new medical opinion to consider the in-service notation of otitis media was found to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is a result of active service.  A complete rationale for all opinions expressed should be set forth in the examination report.  The opinions should be reconciled with the other evidence of record, including the October 1971 service treatment report and the March 2008, April 2011, and June 2011 VA medical opinions.  The examiner should specifically discuss the significance of an October 1971 service medical report of otitis media and should specifically provide an opinion as to whether any current tinnitus is related to that finding.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


